PER CURIAM.
Patricia Yarbrough appeals the district court’s judgment granting summary judgment to the City of Norfolk and dismissing her employment discrimination complaint alleging claims of sexual harassment, hostile work environment and retaliation for having engaged in protected conduct. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Yarbrough v. City of Norfolk, No. CA-00-358-2 (E.D.Va. Feb. 8, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.